DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 25 January, 2022.
Claims 1, 3, 11, 16 and 20 have been amended.
Claims 1 - 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 - 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 16 recites: receiving information regarding applying treatment to the patient based at least in part on the one or more patient parameters. The specification fails to support this feature. The specification describes a telemedicine system that enables a physician to see and evaluate a patient, perform an examination, evaluate patient data, and provide guidance on how to use the sensors, where the physician and patient are not at the same location. However, the specification is silent with respect to information regarding applying treatment to the patient. Appropriate 
Claims 16 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 16 recites: receiving artificial intelligence-based diagnostics applied to the one or more patient parameters. The specification fails to disclose this feature. The specification discloses that “an initial screening or analysis of the patient data” may be performed via AI based diagnostics, or by another party or entity, and notifying the doctor when the patient data is ready for review (0026). The specification fails to disclose receiving either the AI diagnostics algorithm itself, or the results of the initial screening performed by the AI diagnostics. Only the patient data is reviewed/received. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 11 recite: “a peripheral unit comprising a lightweight and small form factor device”. The terms “lightweight” and “small” are terms of relative degree that render the claim indefinite. The specification describes the devices that may comprise the patient unit including an embodiment having the recited peripheral unit as shown in Figure 2 #110. The peripheral unit maybe “relatively small and 
Claims 16 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 16 recites: receiving artificial intelligence-based diagnostics applied to the one or more patient parameters. Examiner cannot determine the metes and bounds of the claims. The specification discloses that “an initial screening or analysis of the patient data” may be performed via AI based diagnostics, or by another party or entity (0026). It is unclear if the AI diagnostics algorithm itself is received, or if it is the results of the initial screening performed by the AI diagnostics that are received. Examiner assumes that the screening result is received. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 16 is independent. Claim 16 recites:
A non-transitory computer readable medium having instructions stored thereon that when executed result in: 
establishing a communication link with a remotely located physician station; 
receiving instructions from the physician station regarding obtaining one or more patient parameters from a patient using one or more sensors; 
obtaining the one or more patient parameters from the patient using the one or more sensors; 
transmitting the one or more patient parameters to the physician station;
receiving a screening result from an artificial intelligence-based diagnostics applied to the one or more patient parameters; and
receiving information regarding applying treatment to the patient based at least in part on the one or more patient parameters.
Claims 16 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a non-transitory computer readable medium which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite limitations that encompass an abstract idea including:  
receiving instructions from the physician station regarding obtaining one or more patient parameters from a patient using one or more sensors; 
obtaining the one or more patient parameters from the patient using the one or more sensors;
diagnostics applied to the one or more patient parameters. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Providing instructions for the use of a sensor for obtaining patient parameters is process that merely organizes this human activity. The specification discloses that the patient manipulates the medical device or instrument with guidance from the physician or medical practitioner. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
Additionally, Claim 1, recites limitations that encompass an abstract idea within the “mental process” grouping – 
diagnostics applied to the one or more patient parameters. 
Diagnostic methods applied to patient data is an ordinary mental process. The specification discloses that this process can be performed by another entity or party. This broadly encompasses performance by a human being. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract ideas above including:
establishing a communication link with a remotely located physician station; 
transmitting the one or more patient parameters to the physician station;
receiving a screening result; and
receiving information regarding applying treatment to the patient based at least in part on the one or more patient parameters.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The communications link is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Similarly, applying AI diagnostics to patient data merely apply diagnostic techniques normally performed by humans. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Transmitting the results of the abstract process is an ancillary part of the abstract idea. Similarly, receiving a screening results and information about Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). Rather, the specification discloses that the invention “increases efficiency” of providers in that they may examine multiple patients per hour without having to travel. As such, the additional elements recited in the claim do not integrate the abstract instruction process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract instruction process. Receiving and transmitting information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a physician station, sensors, computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. For example, the physician station may be a generic computer, and the sensors are disclosed at a high level of generality. Because the specification describes these additional elements in general terms, without describing particulars, Examiner 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of communication link (17);  those that recite additional abstract ideas including: receiving feedback regarding adjustments (19); those that recite well-understood, routine and conventional activity or computer functions including: transmitting video (18); storing patient parameters (20) those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6 and 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodge: (US PGPUB 2017/0323070 A1).
CLAIM 1
Hodge discloses a telemedicine system that includes the following limitations:
A physician house call portal; (Hodge 0029); comprising:
a peripheral unit comprising a lightweight and small form factor device; (Hodge 0045);
a processor in the peripheral unit and a memory in the peripheral unit coupled to the processor to store a patient station application; (Hodge 0050, 0053 - 0055);
a communication system in the peripheral unit to communicate with a physician station via a network; (Hodge 0050, 0051);
an input/output (I/O) system in the peripheral unit coupled with an input device and an output device to allow a patient to communicate with a medical practitioner using the physician station; and a medical sensor in the peripheral unit to obtain a patient physiological parameter using the patient station application; (Hodge 0050, 0051);
wherein instructions in the memory configure the processor to allow the medical practitioner to perform an examination of the patient using the medical sensor; (Hodge 0029, 0055, 0068).
Hodge discloses a telemedicine system that includes a patient kiosk in the form of a computer tablet or phone – i.e. a peripheral unit comprising a lightweight and small form factor device. The kiosk includes a processor, memory and communication system for communicating with a physician station over a network. The system includes an I/O system coupled to input and to store”, “to communicate”, “to allow”, “to obtain”, and “to allow”. Intended uses of components are given little patentable weight, nonetheless, Hodge discloses a system that is capable of performing these actions and that actually performs them. 
CLAIMS 2, 4 – 6 and 8 - 10
Hodge discloses the limitations above relative to Claim 1. Additionally, Hodge discloses the following limitations:
2wherein the processor is configured to provide control of the medical sensor to the medical practitioner via the physician station; (Hodge 0029, 0056, 0068);
4transmit the patient physiological parameter to the physician station in real-time or near real-time; (Hodge 0029, 0055);
5wherein the input device includes a camera and a microphone; (Hodge 0029, 0051, 0055);
6wherein the output device includes a display and a speaker; (Hodge 0055);
8wherein the medical sensor comprises a plurality of electrocardiogram (ECG) electrodes coupled with a preamplifier to obtain ECG signals from the patient as the patient physiological parameter; (Hodge 0051);
9wherein the medical sensor comprises a blood pressure sensor; (Hodge 0051);
10wherein the medical sensor comprises a stethoscope or an otoscope; (Hodge 0051).
Hodge discloses a system that includes a camera, microphone, display and speaker for conducting a video call between a remote provider and a patient. The system allows the provider .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge: (US PGPUB 2017/0323070 A1) in view of Waterson et al.: (US PGPUB 2012/0179479 A1).
CLAIM 11
Hodge discloses a telemedicine system that includes the following limitations:
A patient station; (Hodge 0050 - 0055); comprising:
a peripheral unit comprising a lightweight and small form factor device; (Hodge 0045);
 one or more medical device sensors in the peripheral unit to obtain one or more patient parameters from a patient; (Hodge 0018, 0029, 0050, 0051);
a camera in the peripheral unit to allow a medical practitioner to observe the patient; and 
a user interface in the peripheral unit; (Hodge 0045, 0050).
Hodge discloses a telemedicine system that includes a patient kiosk in the form of a computer tablet or phone – i.e. a peripheral unit comprising a lightweight and small form factor device. The kiosk includes medical sensors to obtain patient physiological parameters and a camera that allows the provider to view the patient. Examiner notes that the claims recite an intended use of various components such as: “to obtain”, and “to allow”. Intended uses of components are given little patentable weight, nonetheless, Hodge discloses a system that is capable of performing these actions and that actually performs them. The preferred embodiment in Hodge includes sensors and cameras that interface with the device. However, Hodge further discloses that these elements maybe contained in a single component (0018). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the telemedicine system of Hodge so as to have included integrating sensors and cameras in a single device, in accordance with the teaching of Hodge, in order to reduce the complexity of having connected devices.
With respect to the following limitations:
a camera in the peripheral unit to allow a medical practitioner to observe the patient regarding the one or more medical device sensors obtaining the one or more patient parameters; (Waterson 0055, 0056, 0086);
a user interface in the peripheral unit to allow instructions to be received regarding the use of the one or more medical device sensors; wherein the instructions indicate one or more adjustments to be made regarding the one or more medical device sensors obtaining the one or more patient parameters; (Waterson 0021, 0049, 0086, 0107, 0108).

CLAIMS 12 – 15
The combination of Hodges/Waterson discloses the limitations above relative to Claim 11. Additionally, Waterson discloses the following limitations:
wherein the user interface comprises a speaker to provide audio instructions regarding the one or more medical device sensors obtaining the one or more patient parameters; (Waterson 0074, 0107)
wherein the adjustments are to be implemented by the patient; (Waterson 0107)
wherein the adjustments are to be implemented without requiring action by the patient; (Waterson 0021);
further comprising an input/output system to couple the patient station to a patient computer; (Waterson 0039)
Waterson discloses a speaker for conveying information to the patient including instruction for using or adjusting a sensor, including adjustments made by the patient, or by the provider. Connection maybe made over a cellphone or tablet computer. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the telemedicine system of Hodges so as to have included observing and adjusting a patient use of sensors, in accordance with the teaching of Waterson, in order to insure accurate data capture.
CLAIMS 3 and 7
Hodges discloses the limitations above relative to Claim 1. With respect to the following limitations:
3wherein the processor is configured to receive instructions from the physician station on operating the medical sensor and to provide the instructions to the patient via the I/O system; (Waterson 0021, 0049, 0107, 0108); 
7wherein the patient is to receive guidance from the medical practitioner regarding obtaining the patient physiological parameter using the medical sensor; (Waterson 0021, 0049);
Hodges discloses a camera for viewing the patient and a user interface including transmitting instructions to the patient (0064); however, Hodge does not disclose the recited uses of the camera and interface – i.e. observing the patient using a sensor and providing instructions indicating an adjustment to the sensor. Waterson discloses a system that includes allowing the provider to control medical devices or to provide instructions for their use to the patient, who receives and executes the instructions. Therefore, it would have been obvious to one of ordinary .
Claims 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waterson et al.: (US PGPUB 2012/0179479 A1) in view of Yip et al.: (US PGPUB 2016/0220174 A1).
CLAIM 16
Waterson discloses a tele-health system that includes the following limitations:
establishing a communication link with a remotely located physician station; (Waterson 0040);
receiving instructions from the physician station regarding obtaining one or more patient parameters from a patient using one or more sensors; obtaining the one or more patient parameters from the patient using the one or more sensors; (Waterson 0107, 0108); and 
transmitting the one or more patient parameters to the physician station; (Waterson 0104, 0108);
receiving information regarding applying treatment to the patient based at least in part on the one or more patient parameters; (Waterson 0057, 0059, 0110).
Waterson discloses a tele-health system that establishes a connection with a remote provider, and receives instructions from the provider on using sensors to obtain and transmit patient parameters. The system receives information from the provider about prescriptions or a referral to another provider. Waterson also discloses:
non-transitory computer readable medium having instructions stored thereon; (Waterson 0166, 0167).


receiving a screening result from artificial intelligence (AI) based diagnostics applied to the one or more patient parameters; (Yip 0020, 0022, 0024, 0040).
Waterson discloses receiving a diagnosis from the provider (0110), but does not disclose a diagnosis made by artificial intelligence techniques. Yip discloses a system for obtaining patient vitals and other information from a patient in real time and analyzing the information using machine learning algorithms to determine a diagnosis. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the telemedicine system of Waterson so as to have included artificial intelligence to analyze patient data and provide a diagnosis, in accordance with the teaching of Yip, in order to provide improved patient diagnosis and treatments.
CLAIMS 17 – 20
The combination of Waterson/Yip discloses the limitations above relative to Claim 16. Additionally, Waterson discloses the following limitations:
wherein the communication link is made via a network; (Waterson 0040);
transmitting a video stream of the patient to the physician station showing the patient during said obtaining; (Waterson 0086);
receiving feedback from the physician station whether any adjustments should be made regarding said obtaining, and if so making one or more adjustments; (Waterson 0107, 0108).
storing the one or more patient parameters in a memory; (Waterson 0021).

Response to Arguments
The U.S.C. 101 Rejections
Applicant’s amendment relative to Claim 3 renders the rejection moot. The rejection has been withdrawn.
Applicant's arguments with respect to the U.S.C 101 Rejection of claim 16 have been fully considered but they are not persuasive. Applicant argues that receiving information regarding applying a treatment include “applying the treatment to the patient”. Examiner disagrees. Initially, Examiner notes that the specification fails to disclose this feature. Further, receiving information about applying a treatment may simply be a recommendation. A recommendations does nothing to administer a treatment or prophylaxis as required under Vanda. 
The U.S.C. 102 Rejections
With respect to Claims 1 and 11, Applicant argues that Waterson discloses a “cabin” which is not a lightweight device with a small form factor. Initially, Examiner notes the issue of terms of relative degree here; and disagrees with Applicant’s assertion. The recited peripheral unit is only one component required by the claimed invention. As shown in Figure 2, the peripheral unit connects to a camera, microphone, speaker, UI, and a plurality of sensors, as well as various computers and display devices. The recited component may be used in  a drug store or clinic (0015), and may be disposed in a booth or other structure to provide privacy for the patient (0022). This is indeed similar to Waterson’s disclosure of a “cabin management system” (see 0072, Figure 1 #134) which is installed in a cabin. The cabin management system itself is relatively small and lightweight and can be easily shipped or mailed – for use by passengers or 
With respect to Claim 16, Applicant argues that Waterson fails to disclose AI diagnostics and information regarding treatment. Examiner agrees in part. For example, as shown above, Waterson teaches receiving information regarding treatment. Waterson does not disclose AI diagnostics. The rejection has been withdrawn. However, on further consideration, a new grounds of rejection in view of Yip is presented herein.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,548,828 B1 to Longmire discloses disease management system that includes machine learning diagnostics.
US PGPUB 2017/0046488 A1 to Pereira. discloses a telemedicine system that used artificial intelligence to diagnose a patient.
US PGPUB 2018/0308342 A1 to Hodge discloses a telemedicine system that includes sensor for measuring a patient’s vitals and a machine learning algorithm to determine a diagnosis based on analyzing the vitals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 18 February, 2022